UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7162



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH RUSSELL JUDD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cv-00472)


Submitted: August 24, 2006                 Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se. Angela Hewlett Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keith Russell Judd seeks to appeal the district court’s

judgment   affirming      the       orders   of    the   magistrate       judge    and

dismissing his motion for relief from judgment and motion for

enforcement of a pretrial diversion agreement, which the magistrate

judge construed as 28 U.S.C. § 2255 (2000) motions.                     The order is

not   appealable    unless      a    circuit      justice   or    judge    issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)   (2000).        A    prisoner     satisfies      this   standard    by

demonstrating      that   reasonable         jurists     would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude that Judd has not

made the requisite showing.           Accordingly, we deny a certificate of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           DISMISSED



                                        - 2 -